Title: Thomas Jefferson to Thomas Ritchie, 20 October 1815
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Monticello Oct. 20. 15.
            Th: Jefferson asks the favor of mr Ritchie to insert in his paper the underwritten Notice as often as the rules of the assembly require it to be done; and to place the cost in Th:J’s account for newspapers which mr Ritchie recieves at such epochs as he pleases from mr Gibson. it is on behalf of a friend who is not in the way to have it done for himself. he salutes mr Ritchie with constant friendship and respect.
          
          
            Notice is hereby given that a petition will be presented to the General assembly at their ensuing session for authority to have carried into execution the last will and testament of Thomas Reed, late of the borough of Norfolk relative to the disposal of his property in that borough and elsewhere.
          
        